Allowable Subject Matter
Claims 2, 4-12, and 14-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates nor renders obvious the claimed invention as currently recited in at least claims 2 and 12.
In particular, there are no prior art teachings for the plurality of a plurality of shells that are fluidically isolated from a coolant that flows through the evaporator module. Rather, it should be noted that Campbell teaches a plurality of shells (casing of 230, 310, 410) that enclose a fluid therein (see figures 2C, 3 and 4A), as opposed to being fluidically isolated from the coolant. There are no other prior art teachings that would otherwise supplement or substitute the teachings of Campbell (US 20110315353 A1) to arrive at the claimed invention. One of ordinary skill in the art would recognize that any modifications to Campbell to arrive at the claimed invention would be based on improper hindsight, and would render Campbell inoperable for its intended purpose. Assuming arguendo, making the shells of Campbell be fluidically isolated from the coolant would change the principles of operation thereof, since it would require completely redesigning the structure of Campbell which currently requires a fluid coolant to be housed inside the shell. Thus, a preponderance of evidence supports the allowability of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIGUEL A DIAZ/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763